 LEWISTON ORCHARDS IRRIGATION DISTRICTLewiston Orchards Irrigation DistrictandTeamstersUnion Local No. 551, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Independent.Case 19-CA-5084April 23, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a charge filed on January 4, 1971, by Team-sters Union Local No. 551, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America, Independent, herein calledthe Union, and duly served on Lewiston Orchards Irri-gation District, herein called the Respondent, the Gen-eral Counsel of the National Labor Relations Board, bythe Regional Director for Region 19, issued a com-plaint on January 13, 1971, against Respondent,alleg-ing that Respondent had engaged in and wasengagingin unfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hearingbefore a Trial Examiner were duly served on the partiesto this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 30, 1970,following a Board election in Case 19-RC-5387 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 28, 1970, and at all times there-after, Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although the Un-ion has requested and is requesting it to do so. On orabout January 22, 1971, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint and alleging that it isa "political subdivision" of the State of Idaho as thatterm is used in Section 2(2) of the Act.On February 12, 1971, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on February 24,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgment'Official notice is taken of the record in the representation proceeding,Case 19-RC-5387 as the term "record" is defined in Secs 102 68 and102 69(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151,Intertype Co v Penello.269 F Supp 573 (D C Va , 1967),Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRA190 NLRB No. 1039should not be granted. Respondent did not file a re-sponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint, the Respondent raisesagain the issue of the Board's jurisdiction. It claims thatit is a "political subdivision" of the State of Idaho andnot an employer within the meaning of Section 2(2) ofthe Act. Accordingly, it contends it is exempt from theBoard's jurisdiction. The record in Case 19-RC-5387reflects that, after a hearing in which the Respondentparticipated, the Board, on November 25, 1970, issueditsDecision and Direction of Election (186 NLRB No.121) in which it considered the Respondent's conten-tion and found upon the full record that the Respond-ent is not a political subdivision of the State of Idahoexempt from the Board's jurisdiction, but rather anemployer under the Act and therefore subject to theBoard's jurisdiction.Accordingly, since the Respon-dent's operations met the Board's standard for the ass-ertion of jurisdiction over public utilities, the Boarddecided that it would effectuate the purposes of the Actto assert jurisdiction over the Respondent. On Decem-ber 30, 1970, following the election directed by theBoard, the Union was certified as the collective-bar-gaining representative in the unit found appropriateherein.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which wouldrequire another hearing in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.'SeePittsburgh Plate Glass Co v NLRB,313 U S 146, 162 (1941),Rules and Regulationsof the Board, Secs 102 67(f) and 102 69(c) 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an irrigation district organized pursu-ant to Title 43 of the Idaho State Code, as amended, forthe purpose of supplying water to resident or landown-ers within its designated district. In addition it suppliespark and recreation facilities, contributes to fire protec-tion services, and performs other similar services nor-mally performed by municipalities. In the course andconduct of its business operations, Respondent has anannual gross revenue in excess of $250,000 and annu-ally purchases goods valued in excess of $50,000 fromsuppliers in Idaho who in turn purchased said goodsoutside the State of Idaho.We find, on the basis of the foregoing and for thereasons stated in our Decision and Direction of Elec-tion in Case 19-RC-5387, that Respondent is not apolitical subdivision of the State of Idaho, and thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert jurisdic-tion herein,II.THE LABOR ORGANIZATION INVOLVEDTeamsters Union Local No. 551, affiliated with In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Independent, isa labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees employed by the Employer, ex-cluding all seasonal swimming pool employees,office clerical employees, professional employees,guards and supervisors as defined in the Act.2.The certificationOn December 21, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Direc-tor for Region 19 designated the Union as their repre-sentative for the purpose of collective bargaining withthe Respondent. The Union was certified as the collec-tive-bargaining representative of the employees in saidunit on December 30, 1970, and the Union continuesto be such exclusive representative within the meaningof Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about December 23, 1970, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing on orabout December 28, 1970, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceon or about December 28, 1970, and at all times there-after, refused to bargain collectively with the Union asthe exclusive representative of the employees in theappropriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;Commerce LEWISTON ORCHARDS IRRIGATION DISTRICT41Company d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Lewiston Orchards Irrigation District is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters Union Local No. 551, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Independent, isa labor organization within the meaning of Section 2(5)of the Act.3.All employees employed by the Employer, exclud-ing all seasonal swimming pool employees, office cleri-cal employees, professional employees, guards, andsupervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since December 30, 1970, the above-named labororganization has been and now is the certified and ex-clusive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5.By refusing on or about December 28, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Lewiston Or-chards Irrigation District, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Teamsters Union Local No. 551,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, In-dependent, as the exclusive bargaining representative ofits employees in the following appropriate unit:All employees employed by the Employer, ex-cluding all seasonal swimming pool employees,office clerical employees, professional employees,guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Lewiston, Idaho, operations copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 19, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"POSTED BY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay,wages, hours, and otherterms and conditions of employment with Team-sters Union Local No. 551,affiliated with Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America, Independ-ent, as the exclusive representative of the em-ployees in the bargaining unit described below. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All employees employed by the Employer,excluding all seasonal swimming pool em-ployees,office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.LEWISTON ORCHARDSIRRIGATION DISTRICT(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Republic Building, 10th Floor, 1511 Third Ave-nue, Seattle,Washington 98101, Telephone 206-583-4532.